Citation Nr: 0507142	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  02-16 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
disability rating for a service-connected headache condition.

2.  Entitlement to an increased disability initial rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 70 percent disabling.

3.  Entitlement to an effective date earlier than January 10, 
1997 for the assignment of a 70 percent disability rating for 
PTSD.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO).

Procedural history

The veteran served on active duty from May 1966 to April 
1968.  Service in Vietnam is indicated by the evidence of 
record.

On September 27, 1995, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  A March 1997 
rating decision denied the claim, and he appealed.  

A claim of service connection for a headache condition was 
raised on April 14, 1997.  This claim was denied by a 
September 1997 rating decision.  The veteran also perfected 
an appeal as to that decision.

In a March 2000 decision, the Board denied service connection 
for PTSD and remanded the issue of entitlement to service 
connection for a headache condition for additional 
development.  The veteran thereafter appealed the denial of 
service connection for PTSD to the United States Court of 
Appeals for Veterans Claims (the Court) which, by means of an 
Order issued in December 2000, vacated the Board's March 2000 
decision as it pertained to the denial of service connection 
for PTSD, and remanded the claim to the Board for the purpose 
of ensuring compliance with the newly enacted Veterans Claims 
Assistance Act of 2000 (VCAA).  Thereafter, in June 2001, the 
Board remanded the issue of service connection for PTSD for 
the purpose of obtaining an additional VA psychiatric 
examination and to ensure compliance with the notice and duty 
to assist provisions of the VCAA.  



Following the Board's remand, the RO readjudicated the 
veteran's claims in March 2002 and granted service connection 
for a headache condition and PTSD.  A noncompensable 
disability rating was assigned for the veteran's headache 
condition and a 30 percent rating was assigned for PTSD, 
effective September 27, 1995.  The veteran subsequently 
perfected an appeal as to the assigned ratings.  

In April 2003, the Board requested that additional evidence 
be obtained under the authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) [codified at 38 C.F.R. § 19.9(a)(2) 
(2002)].  Pursuant to this request, additional private and VA 
medical records were obtained.  The regulation which granted 
the Board the authority to engage in initial development of 
the evidentiary record was subsequently rendered invalid.  
The Board then remanded the case in October 2003 to allow the 
RO to readjudicate the claim in light of the newly obtained 
evidence.  See Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) [absent a waiver, the Board may not 
adjudicate a claim based on evidence which has not been 
previously considered by the RO.]  

Following the Board's remand, the RO continued the 
previously-assigned noncompensable disability rating for the 
veteran's service-connected headache condition in an August 
2004 supplemental statement of the case (SSOC).  The August 
2004 SSOC also increased the disability rating assigned for 
the veteran's PTSD to 70 percent, effective January 10, 1997.  
The 30 percent rating assigned for PTSD from September 27, 
1995 to January 9, 1997 was continued.  The veteran has 
continued to express dissatisfaction with the assigned 
ratings.  See AB v. Brown, 6 Vet. App. 35 (1993) [applicable 
law mandates that it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that a claim remains in controversy where less 
than the maximum benefit available is awarded].  

Subsequent to the August 2004 SSOC, the veteran's attorney 
submitted a statement arguing that the 70 percent rating 
should be made effective September 15, 1995.  The veteran 
subsequently perfected an appeal as to the earlier effective 
date issue.


Issues not on appeal

During the past few years, the veteran has filed other 
claims, including for service connection for skin and 
respiratory conditions, hearing loss, tinnitus, sinusitis, 
and rhinitis.  The veteran also filed an increased rating 
claim for service-connected residuals of a fractured nose.  
In a June 1998 decision, the Board denied service connection 
for skin and respiratory conditions and denied an increased 
rating for residuals of a fractured nose.  The March 2000 
Board decision denied service connection for hearing loss, 
tinnitus, sinusitis, and rhinitis.  To the Board's knowledge, 
the veteran did not appeal those decisions.  See Appellee's 
Motion for Remand dated December 6, 2000.  Those issues have 
therefore been resolved by the Board and will be discussed no 
further herein.  See 38 C.F.R. § 20.1100 (2004).

Other matter

The veteran has also perfected an appeal as to the issues of 
service connection for depression and anxiety.  These 
additional issues were made part of the Court's December 2000 
Order and the Board's June 2001 remand.  As discussed above, 
the veteran was granted service connection for PTSD in March 
2002.  The disability rating assigned for PTSD took into 
consideration the entirety of the veteran's psychiatric 
symptomatology, including depression and anxiety.  Therefore, 
the issue of service connection for depression and anxiety 
has been rendered moot, as the veteran is already being 
compensated for these symptoms.  There is no indication that 
the veteran through his attorney still contends that the 
issue of service connection for depression and anxiety as a 
separate disability remains on appeal.  
See 38 C.F.R. § 3.158 (2004).


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected headaches occur several times 
per week; the headaches are not prostrating; and they do not 
substantially interfere with the veteran's employment.  

2.  The evidence does not show that the veteran's headache 
condition is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.

3.  For the period from September 27, 1995 to January 10, 
1997, the veteran's PTSD was manifested by depression and 
anxiety, sleep disturbance, intrusive thoughts, flashbacks, 
and feelings of social isolation.

4.  Beginning January 10, 1997, the veteran's PTSD is 
manifested by irritability, outbursts of anger, difficulty 
with memory and concentration resulting in some occupational 
impairment, depression, anxiety, social withdrawal, intrusive 
thoughts, flashbacks, and fleeting thoughts of suicide.  GAF 
scores ranged from 48 to 75.

5.  The evidence does not show that the veteran's PTSD is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.

6.  The veteran's initial claim for service connection for 
PTSD was received on September 27, 1995.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
service-connected headache condition have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2004).

2.  Application of extraschedular provisions with regard to 
the veteran's service-connected headache condition is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2004).

3.  The criteria for a schedular disability rating for PTSD 
in excess of 70 percent have not been met for the period 
beginning January 10, 1997.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1995); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004); Fenderson v. West, 12 
Vet. App. 119 (1999).

4.  The criteria for a schedular disability rating for PTSD 
in excess of 30 percent have not been met for the period from 
September 27, 1997 to January 10, 1997.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1995); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004); Fenderson v. West, 12 Vet. App. 119 (1999).

5.  Application of extraschedular provisions with regard to 
the veteran's service connected PTSD is not warranted in this 
case.  38 C.F.R. § 3.321(b) (2004).

6.  The criteria for an effective date prior to September 27, 
1995 for the grant of service connection for PTSD have not 
been met.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected headache condition which is 
currently evaluated as noncompensably disabling.  The veteran 
is also seeking an increased disability rating for his 
service-connected PTSD, which is evaluated as 30 percent 
disabling from September 27, 1995 to January 9, 1997, and 70 
percent disabling beginning January 10, 1997.  
The veteran also seeks an earlier effective date for the 70 
percent rating for PTSD, specifically September 15, 1997. 

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that although the 
veteran submitted his claims prior to the enactment of the 
VCAA, the veteran was notified by the August 2002 statement 
of the case (SOC) and the March, August, and October 2004 
supplemental statements of the case (SSOCs) of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims.  

More significantly, a letter was sent to the veteran in 
January 2002, which was specifically intended to address the 
requirements of the VCAA.  The January 2002 letter from the 
RO explained in detail the evidence needed to substantiate a 
claim for service connection.  Specifically, the January 2002 
letter notified the veteran of the need to submit evidence of 
a "current physical or mental disability" together with 
evidence showing a "relationship between your current 
disability and an injury, disease, or event in service."  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
January 2002 VCAA letter, the veteran was informed that VA 
would get his service medical records and that VA would also 
"make reasonable efforts" to get " . . . medical records, 
employment records, or records from other Federal agencies."  
The veteran was also informed that VA would obtain other 
military service records necessary to decide the claim.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its January 2002 letter that 
he was responsible to provide "enough information about 
these records so that [VA] can request them from the agency 
or person who has them," and was further advised that "it's 
still your responsibility to support your claim with 
appropriate evidence."  The veteran was also informed that 
he could provide VA authorization to obtain VA or non-VA 
medical records by completing the appropriate forms (VA Form 
21-4142), copies of which were enclosed with the letter.  
Additionally, he was specifically instructed that a separate 
authorization must be completed for each doctor or hospital 
where he had received treatment.  The veteran was also 
advised that he could submit statements from himself or 
others describing his physical or mental disability symptoms.

Finally, the RO must request that the veteran provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The January 2002 letter included notice that the veteran 
should "tell us about any additional information or evidence 
that you want us to try to get for you."  The Board believes 
that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board is of course cognizant that the January 2002 VCAA 
letter, which was issued in part pursuant to the December 27, 
2000 Court Order, predated the grant of service connection 
and thus the assignment of disability ratings.  This is not a 
fatal defect.  According to VA's General Counsel, the notice 
provisions of VCAA do not apply if, in response to a decision 
on a claim for which VA has already provided the VCAA notice, 
the claimant files a notice of disagreement (NOD) that raises 
new issues.  See VAOPGCPREC 8-2003 (December 22, 2003).  This 
is the situation here.  The veteran's initial claim was for 
service connection for PTSD and a headache condition.  He was 
provided VCAA notice regarding these claims by means of the 
January 2002 letter.  In a March 2002 rating decision, 
service connection was granted for PTSD and a headache 
condition.  

Therefore, in accordance with VAOPGCPREC 8-2003, the notice 
provisions of VCAA are not applicable as to the claims for 
increased initial ratings of the veteran's PTSD and headache 
condition.  That is, because the veteran was provided with 
adequate VCAA notice in January 2002 in regard to his initial 
service connection claims, VA is not required to provide 
additional notice with respect to the subsequent 
"downstream" claims for increased ratings.  The Board 
therefore concludes, based on the VA OGC opinion, that 
furnishing the veteran with an additional VCAA notice is not 
required.  See 38 U.S.C.A. 7104(c) [the Board is bound in its 
decisions by precedent opinions of the chief legal officer of 
VA].

The Board also notes that the veteran was not provided with a 
VCAA notice letter with respect to the earlier effective date 
issue.  The Court, however, has held that the statutory and 
regulatory provisions pertaining to VA's duty to 
notify/assist do not apply to a claim if resolution of the 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].  In the instant case, 
resolution of the veteran's appeal as to the issue of 
entitlement to an earlier effective date for service 
connection for PTSD is dependent on interpretation of the 
statutes and regulations.  The Court has further held that 
there is no duty under the VCAA to notify the veteran of the 
evidence needed to substantiate a claim or to assist him in 
obtaining evidence where there is no reasonable possibility 
that any further assistance would aid him in substantiating a 
claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).  Any and all evidence pertaining to the effective 
date issue is already in the file.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided with 
notice of the VCAA prior to the initial adjudication of his 
claims in March and September 1997.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); see also VAOPGCPREC 7-
2004.  The Board notes, however, that such a situation was a 
practical and legal impossibility, because the initial 
adjudication of his claims pre-dated the enactment of the 
VCAA in November 2000.  The claims were readjudicated, and 
SSOCs were provided to the veteran in March, August, and 
October 2004, following VCAA notice compliance action.  Thus, 
any concerns expressed by the Court in Pelegrini as to 
adjudication of the claim before issuance of a VCAA notice 
letter have been rectified by the subsequent readjudication 
of the claims.  Therefore, there is no prejudice to the 
veteran in proceeding to consider his claims on the merits.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
medical records, private medical records, and the reports of 
multiple VA examinations.  The record also includes statement 
from various family members of the veteran describing his 
symptomatology together with extensive argument from the 
veteran and his attorney.  The veteran and his attorney have 
not identified any outstanding evidence.  

The Board additionally observes that the veteran engaged the 
services of an attorney, was provided with ample opportunity 
to submit evidence and argument in support of his claim, and 
was provided with an opportunity to present testimony at a 
hearing if he so desired.  See 38 C.F.R. § 3.103 (2004).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

The following law and VA regulations generally apply to both 
increased rating issues.  Additional law and VA regulations 
will be discussed where appropriate in connection with 
specific issues.  



Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule]; see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

Fenderson considerations

This appeal arose from the initial assignments of disability 
ratings.  In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

1.  Entitlement to an increased (compensable) initial 
disability rating for a service-connected headache condition.

The veteran seeks an increased disability rating for his 
service-connected headache condition.  Essentially, he 
contends that the level of disability is greater than that 
contemplated by a noncompensable rating.  

Factual Background

The evidence of record includes the report of February 1996 
and June 1997 VA examinations.  During these examinations, 
the veteran complained of having headaches approximately 3-4 
times per month since the late 1960s.  He also reported that 
his headaches were relieved by the use of over-the-counter 
medications.

On VA examination in July 1997, the veteran again reported 
suffering from headaches for 30 years.  He reported that the 
headache pain often began in the back of the neck and then 
moved to the rest of the head.  He also noted that blurred 
vision and pain around the nose and eyes will often accompany 
his headaches.  In terms of duration, the veteran reported 
that his headaches will sometimes "last all day and that he 
can go to bed with a headache and waken with one."  The 
veteran also noted that he is able to continue working even 
with the headaches and that "a little bit of benefit" was 
achieved through the use of over-the-counter medications.  
Neurological examination was essentially negative.

An additional VA examination was conducted in February 2002.  
At this examination, the veteran reported suffering from 
headaches between 1-2 times per week that cast last anywhere 
from 3-4 hours to a full day.  He also noted that pain, 
weakness, and fatigue will often accompany his headaches, and 
that noise and bright light will aggravate them.  He also 
reported that the pain associated with the headaches occurs 
on both sides of the head and will often come around to the 
front and bother his eyes.  Alleviating factors included 
lying down in a dark room and using aspirin.  No emergency 
room visits for headache pain were reported.  In terms of the 
impact of headaches on employment, the veteran stated that he 
will have to occasionally lie down at work, and has had to 
leave work early a few times over the last few years due to 
headache pain.  Overall, however, the veteran reported that 
his headaches do not interfere with his job and that he tries 
to tolerate them.  The examiner specifically noted that the 
veteran did not complain of any prostrating type headaches.  
Neurological examination was pertinently negative.

Other than the VA examinations noted above and an isolated 
complaint of headache pain in a March 2004 progress note at 
the Grand Island VA Medical Center (VAMC), no other treatment 
regarding a headache condition is found in the other medical 
evidence of record.

The veteran's spouse also submitted a statement noting that 
the veteran will often come home with headache pain at least 
weekly and that he will often have to lay down for at least 
an hour to obtain relief, although sometimes even this does 
not help.  She also reported that the veteran takes over-the-
counter medications such as aspirin and Tylenol to treat this 
condition.  She further reported that the veteran "generally 
tries to handle the headaches so that he may maintain 
employment but some days when he returns from work I can see 
how much pain he is in."  The veteran's mother also 
submitted a statement outlining observation of symptomatology 
similar to that of the veteran's spouse.

In a March 2004 statement the veteran reported suffering from 
"persistent headaches which in the last several years have 
been occurring on a almost daily basis."  He further noted 
that despite these headaches, "I have made myself remain on 
the job," but had to come home and rest every day after 
work.



Analysis

The veteran is seeking a compensable evaluation for his 
service-connected headache condition.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's headaches are rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 [migraine].  Although the veteran has 
never been formally diagnosed with "migraine" headaches, 
this is the only diagnostic code which deals with headaches 
and specifically their frequency and severity.  Therefore, 
the Board believes that Diagnostic Code 8100 is most 
appropriate for rating the veteran's headache condition.  
Neither the veteran nor his attorney has suggested a more 
appropriate diagnostic code. 

The Board also notes in passing that it has considered 
Diagnostic Code 8045, which allows for subjective symptoms of 
brain trauma, such as headaches, to be rated 
10 percent disabling.  In the instant case, the veteran was 
granted service connection for his headache condition 
secondary to his service-connected fractured nose residuals.  
There is no medical evidence of brain trauma associated with 
the veteran's nose fracture and neurological examinations 
have routinely been negative.  Therefore, due to the lack of 
any evidence of brain trauma, the Board finds that Diagnostic 
Code 8045 is not for application in the instant case.  The 
Board will therefore evaluate the veteran solely under the 
criteria outlined in Diagnostic Code 8100.  

Schedular rating

The veteran's service-connected headaches are currently 
evaluated as noncompensably disabling under the criteria of 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004).  Under 
Diagnostic Code 8100, the following levels of disability are 
included:

50 % with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability;

30 % with characteristic prostrating attacks occurring on an 
average of once per month over the last several months;

10 % with characteristic prostrating attacks averaging one in 
two months over the last several months;

0 % with less frequent attacks.

38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004).

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999) [in which the Court quotes Diagnostic Code 8100 
verbatim but does not specifically address the matter of what 
is a prostrating attack].  According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."

As explained above, Diagnostic Code 8100 rates primarily on 
the basis of the frequency and severity of the headaches.  
The Board will discuss the evidence pertaining to each of 
these in turn.  

In terms of the frequency of the veteran's headaches, the 
veteran indicated in his February 2002 VA examination that 
his headaches occur approximately 1-2 times per week.  More 
recently he has contended that his headaches occur almost 
daily. 

As noted above, to receive a compensable rating, evidence of 
characteristic prostrating attacks averaging one in two 
months over the last several months is required.  In the 
instant case, the frequency of the veteran's headaches is 
clearly congruent with a compensable rating.  Evidence of 
frequent headaches alone, however, does not warrant a 
compensable evaluation.  The headaches must also be 
prostrating in nature.  

In this case, evidence of prostrating attacks is lacking.  
The strongest evidence in the veteran's favor regarding the 
severity of his headaches are his reports of having to 
occasionally lie down at work (or when he gets home) due to 
headache pain and having to leave work early a few times over 
the last few years due to this condition.  Despite these 
reports, the veteran himself has reported that his headaches 
do not interfere with employment.  The veteran further stated 
that he is able to "tolerate" his headache pain at work and 
it appears that he is able to continue performing his duties 
even during headaches.  Since the veteran is able to carry on 
his employment duties during his headaches, the attacks do 
not appear to be of a prostrating nature (i.e. accompanied by 
"utter physical exhaustion or helplessness"). 

The Board finds it particularly significant that the February 
2002 VA examiner specifically found that the veteran's 
headaches were not prostrating.  The other evidence of record 
appears to be consistent with that finding.  The Board notes 
that the veteran has not been hospitalized for headache pain 
and has had no emergency room visits for this condition.  In 
fact, it appears that he has not sought any medical treatment 
for this condition.  Treatment of his headache condition 
appears to be limited to rest and over-the-counter 
medications.  No headache medication has been prescribed by a 
physician.  

In short, while the veteran suffers from frequent headaches, 
they do not appear to be prostrating in nature.  To the 
contrary, the veteran appears to be able to perform his job 
duties and other activities of daily living even in the midst 
of a headache.  Moreover, the February 2002 examiner 
specifically found that the veteran's headaches were not 
prostrating.  No contrary medical opinion is of record.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the assignment of a compensable rating 
for the veteran's service-connected headaches.

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the Board finds that at no time since the 
effective date of service connection has the veteran met or 
nearly approximated the criteria for a compensable disability 
rating for his headache condition.  Although the evidence of 
record reveals that the veteran's headaches have increased in 
frequency, the evidence does not reveal that they have 
increased in severity.  As explained in greater detail above, 
evidence of prostrating attacks is required to warrant a 
compensable evaluation.  However, the record in this case 
fails to reveal any evidence of prostrating attacks.  Because 
the veteran has not suffered from prostrating attacks, he has 
not warranted a compensable evaluation at any time during the 
appeal period.  Accordingly, the Board concludes that staged 
ratings are not for application in this case.

Extraschedular consideration

In the August 2002 SOC, the RO included the regulation for an 
extraschedular rating.  Since the matter of referral for an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2004) in connection with this issue.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating].

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

Neither the veteran nor his attorney has identified any 
factors which may be considered exceptional or unusual, and 
the Board has been similarly unsuccessful.  The record does 
not show that the veteran has required frequent 
hospitalizations for his headache condition.  Indeed, it does 
not appear from the record that he has ever been hospitalized 
for this condition.  The Board also notes that no unusual 
clinical picture has been demonstrated.  To the contrary, 
neurological examinations have routinely been within normal 
limits.

It also does not appear that the veteran's headache condition 
has resulted in marked interference with his employment.  As 
noted above, the veteran himself has reported that his 
headache condition does not interfere with work.  Although 
the veteran has reported having to occasion lie down at work 
or leave early due to headache pain, this alone does not 
present an exceptional or unusual disability picture and is 
not reflective of any factor which takes the veteran outside 
of the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
While the Board has no reason to doubt that the veteran 
suffers from headaches on the job, the veteran himself has 
repeatedly indicated the pain associated with headaches has 
not substantially impaired his ability to work.

In short, the evidence does not support the proposition that 
the veteran's service-connected headache condition presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.

2.  Entitlement to an increased initial disability rating for 
service-connected PTSD, currently evaluated as 70 percent 
disabling.

The veteran is also seeking an increased disability rating 
for his service-connected PTSD, which is evaluated as 30 
percent disabling from September 27, 1995 to January 10, 
1997, and 70 percent disabling beginning January 10, 1997.  
He essentially contends that the symptomatology associated 
with his PTSD is, and has been, more severe than that 
contemplated by the assigned ratings.

Factual Background

The medical evidence of record includes the report of 
inpatient treatment at the Richard Young Hospital from July 
to August 1995.  The veteran was admitted to this facility 
following a suicide attempt and increased feelings of 
depression, anxiety, and hopelessness.  The veteran also 
voiced concerns over family problems including a poor 
relationship with his daughter as well as codependency on his 
wife.  After several weeks of treatment with counseling and 
medication, the veteran notably improved.  On discharge, the 
veteran's psychiatrist reported that the veteran felt better, 
was more positive about life, and his self-esteem had 
improved.  He was verbal, alert, and oriented in all spheres 
and his mood was less depressed and anxious.  Judgment and 
insight did not appear to be impaired and he was no longer 
suicidal or homicidal.  Mood was more stable.  Diagnoses of 
major depression and PTSD were rendered.

On September 27, 1995, shortly after his discharge from the 
Richard Young Hospital, the veteran submitted his initial 
claim for service connection for PTSD.  In connection with 
this claim, the veteran's wife submitted a statement in 
September 1995 in which she reported that the veteran had 
problems with concentration, was often nervous and irritable, 
and had long periods of depression. 

Also of record is the report of a February 1996 VA 
psychiatric examination.  During this examination, the 
veteran complained of depression, recurrent distressing 
recollections of his experiences in Vietnam, periodic dreams 
of these events, flashbacks, and intense psychological 
distress at exposure to events that symbolize or resemble 
traumatic events in Vietnam.  He also reported avoidance of 
thoughts or feelings associated with these experiences as 
well as avoidance of any movies or books relating to Vietnam.  
The veteran also noted periods of irritability, outbursts of 
anger, hypervigilance, and an exaggerated startle response.  

In addition to his experiences in Vietnam, the veteran also 
reported a history of childhood sexual abuse that the 
examiner felt caused ongoing elements of anxiety and 
depression, thereby leaving the veteran stress sensitive.  
The veteran also stated that his interpersonal relationships 
had been adversely impacted by his mental status, 
particularly his irritability, anxiety and depression, but 
the exact nature of how these relationships were affected was 
not explained.  The veteran also noted that he was able to 
work a 40 hour week, but mentioned feeling that he could have 
been employed at a higher level were it not for his 
psychiatric problems.  

On mental status examination, the veteran was found to be 
oriented as to person, place, and time with an affect of 
moderate depression and anxiety with some mood instability.  
There was no evidence of underlying psychotic thought process 
nor was there any tangentiality or circumstantiality of 
thought.  Recent and remote memory recall were satisfactory 
and intelligence was felt to be normal or above.  The veteran 
was also able to perform abstractions, however, judgment and 
insight were found to be impacted.

The examiner found that the veteran's "experiences in 
Vietnam appears [sic] to have precipitated a post-traumatic 
stress disorder that has become chronic and at least 
moderately severe, this is also associated with an ongoing 
major depression."  

An additional VA psychiatric examination was conducted in 
July 1997.  During this examination, the veteran complained 
of ongoing sadness and depression regarding a variety of 
stressful events in Vietnam.  The veteran also noted that his 
marriage was stable and that he had been married to the same 
person for over 20 years.  No particular family problems were 
indicated.  In terms of employment, the veteran reported that 
he had held his current job for 14 years, and a previous 
position for 15 years.  No particular problems with 
employment were noted.  

On mental status examination, the veteran was found to be 
clear and coherent with no abnormal thought processes.  
Memory, attention, and concentration were found to be poor, 
but insight and judgment were intact.  The veteran was also 
noted to be of average intelligence as it relates to 
reasoning, logic, comprehension, and use of language.  No 
indication of abnormal behavior or organic process was 
present and the veteran was able to answer questions without 
difficulty.  Diagnoses of moderate to severe dysthmia and 
generalized anxiety disorder were rendered.  His GAF score 
was 70, with a score of 60 for the preceding year.

Also of record are outpatient treatment records from R.J.S., 
L.C.S.W. dated January 1997 to December 1998.  The veteran 
initially sought treatment from R.J.S. because of suicidal 
thoughts stemming from his ongoing issues with Vietnam 
experiences.  R.J.S. specifically noted that the veteran 
exhibited a suicidal ideation with plan.  Treatment records 
also indicate complaints similar to those expressed in other 
VA examinations including feelings of depression and anxiety, 
difficulty sleeping, and problems with concentration.  
Throughout the course of treatment, the veteran also 
complained of stress at work and criticism of his performance 
from fellow employees.  Despite these concerns, the veteran 
was able to maintain a full time work schedule and indicated 
a more positive outlook following an internal transfer within 
his company.  With regard to social functioning, he appeared 
to be actively involved in the lives of his children and 
grandchild and reported that his marriage was strong.  The 
veteran also indicated that he received good support from his 
family.  Participation in recreational activities such as 
golf, hunting, and fishing were also noted.  By the end of 
treatment with R.J.S., the veteran appeared to be doing 
better and exhibited a more positive outlook with no suicidal 
ideation.

Also of record is the report of a February 2002 VA 
psychiatric examination.  During this examination, the 
veteran complained of symptomatology similar to that reported 
in earlier VA examinations, including feelings of depression 
and anxiety, flashbacks, nightmares, an exaggerated startle 
response, intrusive thoughts relating to his experiences in 
Vietnam, and avoidance of reminders of these experiences.  He 
also reiterated his history of sexual abuse as a child, and 
reported that these experiences have contributed to sleep 
problems and difficulty in trusting others.  With regard to 
social functioning, the veteran reported some feelings of 
social withdrawal, but noted no discord relating to his 
marriage and stated that he enjoys attending family 
functions.  No history of violence or assaultiveness was 
reported and the examiner found that the veteran had 
maintained adequate and acceptable social relationships.  No 
particular problems with employment were mentioned and the 
veteran reported holding the same position for nearly 20 
years.

On mental status examination the veteran was oriented as to 
name, place, date and present situation.  He was clear and 
coherent without any indication of abnormal thought process.  
Memory, attention, and concentration were adequate.  The 
veteran denied any hallucinations, delusions, or impulsive 
behavior and was found to be of average intelligence.  He was 
appropriately dressed and well groomed with indication of 
good hygiene.  Insight and judgment were intact.  The veteran 
denied suicidal or homicidal ideation.

Overall, the examiner felt that two existing psychiatric 
entities were present: one involving the veteran's 
experiences in Vietnam, and the other resulting from 
childhood sexual abuse.  Although the examiner felt that he 
could not be exactly certain of the etiology of each entity, 
he asserted that the childhood abuse left the veteran in an 
overall emotionally vulnerable state which made it harder for 
him to cope with traumatic events in Vietnam and eventually 
led to PTSD, anxiety, and depression.  Diagnoses of PTSD and 
dysthymic and anxiety disorders partly secondary to PTSD were 
rendered.  His GAF score was 55.

Also of record are outpatient treatment records from the 
Richard Young Hospital dated July to December 2003.  The 
veteran initially presented in July 2003 with depressed mood, 
decreased energy, fatigue, increased anxiety, flashbacks, and 
frequent nightmares.  Following a course of treatment with 
counseling and medication, the veteran indicated that he felt 
less anxious and had an improved frustration tolerance, 
especially at work.  He also noted improvement in sleep 
pattern, energy level, and ability to concentrate.  The 
veteran denied difficulty with his spouse, family members, or 
coworkers and indicated his enjoyment in spending time with 
friends and family.  He also noted enjoyment in leisure 
activities such as hunting, fishing and golf.  Mental status 
examinations from this period consistently revealed clear 
speech of normal rate and tone as well as thought process, 
orientation, and memory all within normal limits.  The 
veteran denied and suicidal or homicidal ideation and 
demonstrated fair to good insight and judgment.  GAF scores 
ranged from 65-75.

Outpatient psychiatric treatment records from the Grand 
Island VAMC dated March to October 2004 were also submitted.  
The majority of the veteran's complaints during this course 
of treatment mirrored those found in previous records, 
although the veteran particularly noted low moods, 
significant sleep problems, poor memory and concentration, 
and depression as his primary concerns.  The veteran also 
voiced suicidal thoughts and a desire to harm the uncle who 
perpetrated the childhood sexual abuse, but reported he had 
no plan to carry out either possibility.  The veteran also 
noted that his problems with memory and concentration 
resulted in his making too many mistakes at work, which in 
turn led his company to force him into early retirement.  The 
veteran did report, however, that he had obtained a part time 
job as a cleaner at a local hospital.  Mental status 
examinations were consistent with those performed in earlier 
examinations.  GAF scores ranged from 48-50.

The veteran also submitted a statement in March 2004 in which 
he indicated that his marriage has been strained for several 
years due to his failure to effectively communicate and his 
inability to share equally in household responsibilities.  
The veteran also noted that he only periodically speaks with 
his children and grandchildren and will often avoid them when 
visiting.  He also reported a lack of friends and little 
interest in life activities.

Law and regulations

The law and regulations generally pertaining to increased 
rating claims has been set forth above and will not be 
repeated.

Specific schedular criteria

During the pendency of this appeal, effective November 7, 
1996, VA revised the criteria for diagnosing and evaluating 
mental disorders, including PTSD.  According to VAOPGCPREC 7-
2003, in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), to the extent it conflicts with the 
precedents of the Supreme Court and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00.

Prior to November 7, 1996, the VA Schedule read as follows:

100% The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in a 
profound retreat from mature behavior.  Demonstrably unable 
to obtain or retain employment.

70% Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

50% Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

30% Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.

10 % Emotional tension or other evidence of anxiety 
productive of moderate social and industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c) (West 2002).

Also, under former 38 C.F.R. § 4.16(c) (1995), where the only 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precluded a veteran from securing or following a 
substantially gainful occupation, the mental disorder was to 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  [Although this subsection of 
the regulation has been repealed, it was in effect at the 
time that the veteran brought his claim, and it is therefore 
applicable here.]

Effective November 7, 1996, the provisions of Diagnostic Code 
9411 read as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the 
DSM-IV, for rating purposes].

Analysis

As noted above, the veteran is seeking an increased 
disability rating for his service-connected PTSD, which is 
evaluated as 30 percent disabling from September 27, 1995 to 
January 10, 1997, and 70 percent disabling beginning January 
10, 1997.  He essentially contends that the symptomatology 
associated with his condition is more severe than that 
contemplated by the assigned ratings.

Mittleider concerns

The Board is initially presented with a record on appeal 
which indicates that the veteran's current psychiatric 
disability is the result of both his experiences in Vietnam 
and his history of sexual abuse in childhood.  The Board, 
however, is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  The medical evidence in the instant 
case has not been able to successfully differentiate between 
the symptomatology associated with the veteran's military 
experiences and that resulting from sexual abuse.  Moreover, 
the February 2002 VA examiner postulated that the veteran's 
childhood sexual abuse left the veteran in an overall 
emotionally vulnerable state which made it easier for him to 
develop PTSD as a result of his Vietnam experiences.  Because 
of the inherent difficulty in differentiating between the 
symptomatology associated with each set of stressors, and due 
to the February 2002 examiner's suggestion that both of sets 
of experiences have worked together to create a common 
psychiatric illness, the Board will attribute all of the 
veteran's PTSD symptoms to his military service.    

The Board further observes, as it did in the Introduction, 
that although the veteran has in the past been diagnosed with 
a depressive disorder as well as with PTSD, all of his 
symptoms of anxiety and depression have been recognized by VA 
as being encompassed in the service-connected PTSD.   

In short, the Board will consider all of the veteran's 
psychiatric symptomatology, variously diagnosed, in assigning 
a disability rating.

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2004).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  However, 
with the exception of eating disorders, all mental disorders 
including PTSD are rated under the same criteria in the 
rating schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Schedular rating

The veteran's service-connected PTSD is currently rated as 70 
percent disabling.  The veteran seeks an increased rating.  
Under both the former and current versions of Diagnostic Code 
9411, the next highest rating available is the maximum, 100 
percent.  The Board will separately evaluate the veteran's 
PTSD disability under both the former and the current 
schedular criteria.    

(i.)  The former schedular criteria

To warrant a disability rating in excess of 70 percent under 
the former schedular criteria, the attitudes of all contacts 
except the most intimate must be so adversely affected as to 
result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior 
would also warrant a 100 percent rating.  Alternatively, the 
veteran must be shown to be demonstrably unable to obtain or 
retain employment.  See 38 C.F.R. § 4.132,Diagnostic Code 
9411 (1995).  

The Court has held that the three criteria set forth in the 
former version of Diagnostic Code 9411 are disjunctive. That 
is, each provides an independent basis for granting a 100 
percent disability rating.  See Johnson v. Brown, 7 Vet. App. 
95 (1994). 

In the instant case, the veteran has complained of a strained 
marriage due to lack of communication and his unequal 
participation in household tasks.  He has also reported 
avoidance of his daughters and grandchildren, and overall 
social withdrawal.  Review of the record, however, reveals 
that the veteran's social contacts are not so impaired as to 
result in virtual isolation in the community.  To the 
contrary, during both private treatment sessions and VA 
examinations, the veteran has regularly reported that his 
marriage is strong, with no particular discord noted.  The 
veteran and his spouse continue to live together and have 
been married for over 30 years.  The veteran also reported in 
various treatment records that he is in frequent contact with 
his children and grandchildren and he appears to be active in 
their lives.  The veteran also reported to R.J.S. that he 
receives good support from his family, and further indicated 
in his February 2002 VA examination that he enjoys attending 
family functions.  Moreover, despite the veteran's report of 
episodes of irritability and outbursts of anger, there have 
been no incidents of domestic violence.

While the Board has no reason to doubt that the veteran's 
relationship with his wife and daughters may at times be 
strained, the record reveals that the veteran is in a long 
term marriage and is actively involved in the lives of his 
children and grandchildren.  Given this record, social 
impairment resulting in virtual isolation has not been 
demonstrated.

The veteran has also not exhibited totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes.  To 
the contrary, mental status examinations have routinely found 
no abnormal thought processes or psychotic tendencies.  
Treatment records are also negative for delusional behavior 
or auditory or visual hallucinations.  Additionally, no 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior have been demonstrated.  No 
episodes of violence or assaultiveness have been reported.  
Moreover, while the veteran suffers from anxiety and 
occasional panic attacks, this has not resulted in episodes 
of confusion or panic that would interfere with almost all 
daily activities.  The veteran has routinely been found 
competent and able to manage his affairs.  He is also able to 
perform the activities of daily living and is even able to 
participate in recreational activities such as hunting, 
fishing, and golf.  Such a level of overall daily functioning 
is inconsistent with a 100 percent rating.

The veteran has also not shown a demonstrable inability to 
obtain or retain employment.  The veteran's PTSD has also not 
precluded him from securing or following a substantially 
gainful occupation so as to warrant a 100 percent evaluation 
under former 38 C.F.R. § 4.16(c) (1995) [PTSD is the 
veteran's only compensable disability].  

In this regard, the Board has considered the veteran's 
assertion that he was forced into early retirement in 2004 as 
a result of making mistakes on the job due to his problems 
with memory and concentration.  Review of the record as a 
whole, however, reveals that the veteran has been steadily 
employed since leaving service.  He worked for the same 
company for 20 years before his retirement, and since has 
obtained a part time job as a cleaner at a local hospital. 

There is no objective indication in the record that the 
veteran's memory and concentration are significantly 
impaired.  The veteran's intelligence has routinely been 
characterized as average or above by various VA examiners, 
and he has evidently exhibited no abnormal thought processes 
or speech which would render him unemployable.  Although he 
may have been forced into early retirement with his previous 
employer, the veteran has since secured another job and is 
currently employed.  

While the veteran's PTSD symptoms arguably may have resulted 
in some memory and concentration problems, such are 
contemplated in the assigned 70 percent rating.  To warrant a 
100 percent evaluation, the inability to secure or follow a 
substantially gainful occupation due to PTSD must be 
demonstrated.  In the instant case, the veteran has 
maintained a steady employment history.  Accordingly, a 100 
evaluation is not warranted under the former schedular 
criteria.



(i.)  The current schedular criteria

The veteran also does not meet the criteria for a 100 percent 
rating under the current schedular criteria.  To obtain a 
total evaluation under the current schedular criteria, total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name must be 
demonstrated.

As outlined in detail above, total social and occupational 
impairment has not been demonstrated in the instant case.  
The veteran has described his 30-year marriage as "strong" 
and has noted that he receives good support from his family.  
He is in frequent contact with his daughters and 
grandchildren and appears to be active in their lives.  The 
veteran is also currently employed as a cleaner at a local 
hospital and has worked steadily since leaving service.  

The veteran has not exhibited gross impairment in thought 
processes or communication.  Mental status examinations have 
consistently been negative for psychotic behavior, abnormal 
thought processes, or irregular speech.  Evidence of 
persistent delusions or hallucinations and grossly 
inappropriate behavior are also lacking in this case.  In 
fact, treatment records have not reported a single instance 
of hallucination, and have failed to identify any delusional 
behavior or grossly inappropriate behavior on the veteran's 
part.

The veteran has also not demonstrated the intermittent 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene.  To the contrary, he 
has routinely reported for examinations appropriately dressed 
and with good hygiene.  He also appears able to perform 
activities of daily living in that he maintains part time 
employment and is able to pursue leisure activities such as 
hunting, fishing and golf.  

Additionally, while the veteran has complained of memory loss 
and concentration problems, such do not rise to the level 
contemplated by a total evaluation (the veteran can still 
identify his occupation and remember his name and that of 
relatives).  Evidence of disorientation as to time and place 
is also lacking in this case, as the veteran has routinely 
been found to be oriented in all spheres.  

Lastly, the veteran has not demonstrated a persistent danger 
of hurting himself or others.  While the veteran has recently 
voiced thoughts of suicide and a desire to harm the uncle who 
sexually abused him, he also stated that he will not go 
through with either possibility, and that he understands the 
negative consequences associated with each.  The veteran has 
not committed any acts of violence against others and has not 
exhibited an aggressive personality.  Furthermore, the 
veteran has not tried to harm himself since his suicide 
attempt nearly a decade ago.  Although thoughts of suicide 
have surfaced in the veteran's past, when they have, he has 
sought treatment until these feelings have passed.

The veteran's GAF scores, which have ranged from 48-75, have 
also not reflected the level of impairment required for a 
total evaluation.  While the scores at the lower end of this 
spectrum are reflective of serious symptoms (such as serious 
impairment in social and occupational functioning), they do 
not reflect symptomatology consistent with a total evaluation 
(e.g. illogical, obscure, or irrelevant speech; persistent 
danger of hurting self or others; inability to maintain 
minimal personal hygiene; or the inability to function in 
almost all areas).  

The Board wishes to make it clear that it has no doubt 
whatsoever that the veteran's PTSD significantly impairs his 
life.  However, this is recognized in the 70 percent rating 
which is currently assigned.  For the reasons stated, the 
Board finds that a preponderance of the evidence is against a 
showing that the veteran's PTSD warrants an increased rating, 
but finds that the current 70 percent rating most closely 
approximates the level of symptomatology reported.  The 
veteran's claim of entitlement to an increased rating for 
PTSD is accordingly denied.


Extraschedular consideration

In the August 2002 SOC, the RO included the regulation for an 
extraschedular rating.  Since the matter of referral for an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2004) in connection with this issue.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating].

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

Neither the veteran nor his attorney has identified any 
factors which may be considered exceptional or unusual, and 
the Board has been similarly unsuccessful.  The record does 
not show that the veteran has required frequent 
hospitalizations for PTSD.  Although he has received 
extensive outpatient treatment for this condition, he has not 
been hospitalized for it since his suicide attempt nearly a 
decade ago.  

Marked interference with employment, beyond that contemplated 
in the schedular criteria, has also not been demonstrated.  
As explained above, the veteran worked for his previous 
employer for over twenty years and is currently working part 
time as a cleaner.  Although the veteran has reported being 
forced into early retirement by his previous employer as a 
result of mistakes made because of his memory and 
concentration problems, this alone does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  Such occupational impairment is specifically 
contemplated in the 70 percent disability rating currently 
assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); 38 C.F.R. §§ 3.321(a), 4.1 [the percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations].  

In short, the evidence does not support the proposition that 
the veteran's service-connected PTSD presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2004).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

Fenderson considerations

The RO has assigned a 30 percent disability rating for PTSD 
for the period from September 27, 1995 to January 9, 1997, 
and a 70 percent rating beginning January 10, 1997.  In 
essence, the RO has staged the veteran's disability rating by 
awarding separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  See 
Fenderson, supra.  The veteran's attorney has taken exception 
to the staging of ratings and has specifically argued that a 
70 percent rating for PTSD should be assigned from the date 
of the initial service connection claim in September 1995.

Although the Board conducts its appellate review of a de novo 
basis and thus is not bound by the separate percentage 
evaluations for separate periods which has been assigned by 
the RO, for reasons explained immediately below the Board 
finds that at no time from September 27, 1995 (when the claim 
for service connection was filed) to January 9, 1997 (when 
medical evidence indicated an increase in PTSD symptomatology 
and the RO assigned a 70 percent rating) did the veteran meet 
the criteria for a rating in excess of 30 percent for PTSD.  



The only medical evidence of record pertaining to this time 
period is the report of inpatient treatment at the Richard 
Young Hospital from July to August 1995, a September 1995 
letter from the veteran's spouse, and the report of a 
February 1996 VA examination.  This evidence will be analyzed 
below.

(i.)  The former schedular criteria

To warrant a disability rating of 50 percent under the former 
schedular criteria, the ability to establish or maintain 
effective or favorable relationships with people must be 
considerably impaired.  Alternatively, reliability, 
flexibility and efficiency levels must be so reduced as to 
result in considerable industrial impairment.    

The evidence of record demonstrates that the veteran did not 
suffer from considerable impairment in his ability to 
maintain and establish effective relationships between 
September 27, 1995 and January 9, 1997.  Although the veteran 
complained of irritability, outbursts of anger, and vaguely 
referred to problems with interpersonal relationships, the 
record reveals that at this time the veteran had been married 
for over 20 years and was residing with his wife and 
daughter.  The veteran's spouse and mother also appear to 
have been involved in the veteran's treatment at the Richard 
Young Hospital, both attending family treatment sessions.  No 
episodes of domestic violence or other specific family 
problems were reported.

Considerable industrial impairment was also not demonstrated 
during this period.  The February 1996 examiner specifically 
noted that the veteran was able to work a 40-hour work week 
and had been employed with the same company for over a 
decade.  Although the veteran has argued that he could have 
been employed at a higher level were it not for his PTSD 
symptomatology, such is contemplated by the assigned 30 
percent rating.  Given the veteran's ability to work a 40-
hour week and his history of steady employment during this 
period, considerable industrial impairment has not been 
shown.  



The veteran also did not meet the schedular requirements for 
a 70 percent or a 
100 percent for PTSD rating during this time frame for the 
same reasons.  He was evidently able to function full time at 
his job; he had no social problems of record;  and did not 
exhibit any behavior consistent with severe disability, much 
less the kinds of pathology which would allow for the 
assignment of a 100 percent rating.  Moreover,  since he was 
obviously not precluded from securing or following a 
substantially gainful occupation due to his PTSD, the 
provisions of the former 38 C.F.R. § 4.16(c) did not apply.

The Board is of course aware of veteran's July 1995 suicide 
attempt and subsequent hospitalization.  These occurred prior 
to the claim of entitlement to service connection in 
September 1995.  If that level of pathology had lingered, it 
would be significant evidence in favor of a the assignment of 
a higher initial rating.  However, the medical evidence 
indicates that following this incident the veteran underwent 
several weeks of inpatient psychiatric treatment, including 
extensive counseling and the use of prescription medication.  
Following this course of treatment, which ended in August 
1995, the veteran's psychiatrist noted that veteran felt 
better, was more positive about life and his self-esteem had 
improved.  He was verbal, alert, and oriented in all spheres 
and his mood was more stable and less depressed and anxious.  
Judgment and insight did not appear to be impaired and he was 
no longer suicidal or homicidal.  

Thus, at the time of the claim in September 1995, the episode 
has evidently resolved according both the medical treatment 
records in July-August 1995 and also based on the lack of any 
medical treatment records for some time thereafter, until 
January 1997.  In fact, following the veteran's July 1995 
suicide attempt, no suicidal thoughts or plans were reported 
until January 10, 1997, the effective date of the 70 percent 
rating.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider a lengthy period of 
absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].  


(ii.)  The current schedular criteria

The current schedular criteria may be applied back to 
November 6, 1996 but no earlier.  See VAOPGCPREC 3-00.

To warrant a disability rating in excess of 50 percent under 
the current schedular criteria, occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships must 
be demonstrated.

As noted above, the evidence of record covering the period 
from September 27, 1995 to January 9, 1997 does not reveal 
significant social or occupational impairment.  During this 
time period, the veteran had been married for over 20 years 
and was living with his daughter and wife.  Although episodes 
of irritability and outbursts of anger were reported, these 
did not accompany any incidents of domestic violence or other 
impairment of judgment.  During this time period, no panic 
attacks were reported and there was also no evidence of 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impaired 
abstract thinking; or impairment of short-and long-term 
memory.  To the contrary, the February 1996 VA examiner 
specifically found no underlying psychotic thought process or 
tangentiality or circumstantiality of thought.  The veteran 
was able to perform abstractions without difficulty and 
recent and remote memory recall were satisfactory.  
Intelligence was felt to be normal or above.  

The Board notes that although the veteran's July 1995 suicide 
attempt demonstrated impaired judgment and mood disturbance, 
following this incident the veteran underwent several weeks 
of inpatient psychiatric treatment including extensive 
counseling and the use of prescription medication.  Following 
this course of treatment, which ended prior to the September 
1995 claim for service connection, the veteran's psychiatrist 
noted that veteran felt better, was more positive about life 
and his self-esteem had improved.  He was verbal, alert, and 
oriented in all spheres and his mood was more stable and less 
depressed and anxious.  Judgment and insight did not appear 
to be impaired and he was no longer suicidal or homicidal.  

The February 1996 examiner also found no suicidal or 
homicidal ideation, and the veteran himself did not 
specifically mention any continued thoughts of suicide during 
this examination.  Indeed, following the veteran's July 1995 
suicide attempt, no suicidal thoughts or plans were reported 
until January 10, 1997, the effective date of the 70 percent 
rating.  In short, although the evidence shows that the 
veteran was suicidal before the submission of his claim, 
these thoughts appeared to have ceased following inpatient 
treatment in August 1995, and did not resurface until January 
1997, at which time a 70 percent rating was assigned. 

In summary, the veteran's PTSD symptoms were not reflective 
of a disability rating in excess of 30 percent at any time 
between September 27, 1995 and January 9, 1997 under either 
the former or the revised schedular criteria.  As noted 
above, the RO assigned a 70 percent disability rating for 
PTSD beginning January 10, 1997.  
The Board will not disturb the RO's assignment of a 70 
percent rating or its effective date.  

Conclusion

For reasons and bases expressed above, the Board has 
concluded that an increased rating of 100 percent is not 
warranted for the veteran's service-connected PTSD.  Further, 
under Fenderson, a 30 percent disability rating was properly 
assigned form the date of the claim of entitlement to service 
connection for PTSD until January   
10, 1997 the date of medical evidence indicating that the 
veteran was again experiencing suicidal ideation.  The appeal 
is denied as to this issue.




3.  Entitlement to an effective date earlier than January 10, 
1997 for the assignment of a 70 percent disability rating for 
PTSD.

The veteran and his attorney have also contended that the 
veteran is entitled to a 
70 percent rating for PTSD earlier that the currently 
assigned date of January 10, 1997.  A date of September 15, 
1995, purportedly the date on which the initial claim for 
service connection for PTSD was filed, has been suggested.  
See letters from the veteran's attorney dated September 27, 
2004 and November 2, 2004.

Pertinent Law and Regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2003).

Analysis

The Board has already discussed the disability ratings 
assigned for the veteran's PTSD at various time periods in 
its discussion of staged ratings under Fenderson, above.  
That discussion will not be repeated here.  For reasons 
expressed in detail above, the Board believes that an 
effective date of January 10, 2004 has been properly assigned 
for the 70 percent rating for PTSD.  

The Board observes in passing that this matter involves the 
assignment of disability ratings pursuant to an initial claim 
of entitlement to service connection; Fenderson thus applies.  
The provisions of 38 C.F.R. § 3.400(o) pertaining to 
increased rating claims are inapplicable.  

The veteran's attorney appears to also be arguing that the 
veteran's initial service connection claim for PTSD was filed 
on September 15, 1995, in essence entitling the veteran to 
service connection for PTSD as of that date rather than as of 
the currently assigned September 27, 1995.  This is matter of 
two weeks, and as explained below has no practical effect in 
any case.  No cogent argument has been made as to why the 
September 15, 1995 date should be chosen, and it may very 
well be that the veteran's attorney has merely made a 
typographical error.  However, VA is obligated to liberally 
interpret all communications and infer any potential claims 
for benefits contained therein.  See Douglas v. Derwinski, 2 
Vet. App. 103, 109 (1992).  The Board will according address 
the effective date issue.

The Board has carefully reviewed the record regarding the 
initial filing of the veteran's service connection claim for 
PTSD.  See Servello v. Derwinski, 3 Vet. App. 196 (1992) [the 
Board must look at all communications that can be interpreted 
as a claim, formal or informal, for VA benefits].  The first 
communication from the veteran regarding PTSD is a VA Form 
21-4138 signed by the veteran on September 22, 1995.  On this 
form, which was date stamp received at the RO on September 
27, 1995, the veteran indicated his intention to file a 
service connection claim for PTSD.  Based on this submission, 
the RO granted service connection for PTSD effective 
September 27, 1995.  There is no indication of a service 
connection claim for PTSD being filed prior to this date, on 
September 15, 1995 or any other date.  

The only other correspondence from the veteran or his 
attorney during this period is letter dated September 18, 
1995 (and received by the RO on September 21, 1995) from the 
veteran's attorney requesting that the RO provide a complete 
copy of the veteran's claims folder.  No mention of PTSD or 
the desire to file a service connection claim was made in 
this letter.  This cannot suffice as a claim for service 
connection for PTSD, formal or informal.  In Brannon v. West, 
12 Vet. App. 32 (1998), the Court observed that while the VA 
must interpret a claimant's submissions broadly, it is not 
required to conjure up issues that were not raised by the 
claimant.  The Court has further held that VA is not held to 
a standard of prognostication when determining what issues 
are presented.  See Talbert v. Brown, 7 Vet. App. 352, 356- 
57; Allin v. Brown, 6 Vet. App. 207, 213 (1994): "[t]here 
must be some indication . . . that [a claimant] wishes to 
raise a particular issue . . . . The indication need not be 
express or highly detailed; it must only reasonably raise the 
issue".  [These cases involve the Board, not an RO, but it is 
clear that the reasoning employed by the Court applies to all 
levels within VA.  Cf. EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).]

Neither the veteran nor his attorney has pointed to any other 
communication which would justify an effective date for 
service connection PTSD prior to September 27, 1995.  As 
outlined above, the effective date of an award based on an 
original claim for compensation benefits shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  In this case the veteran's claim was clearly 
received by the RO on September 27, 1995, and not September 
15, 1995 as the veteran's attorney has contended.  Thus, the 
RO appropriately assigned an effective date of September 27, 
1995 for the grant of service connection for PTSD.  

In any event, the regulations provide that compensation 
payments for this condition are not payable until the first 
day of the month following the effective date of service 
connection (i.e. October 1, 1995).  Thus, even if an 
effective date of September 15, 1995 were granted, the 
veteran's would not be entitled to payments until October 1, 
1995, just as he would be with a September 27, 1995 effective 
date.  

Accordingly, a preponderance of the evidence is against the 
assignment of an effective date prior to September 27, 1995 
for the grant of service connection for PTSD.  The matter of 
an earlier effective date for the assignment of a 70 percent 
rating has been dealt with in the Board's Fenderson 
discussion, above.  For these reasons an effective date for 
the assignment of a 70 percent rating for PTSD earlier than 
January 10, 1997 is denied. 





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a compensable disability rating for a headache 
condition is denied.

Entitlement to an increased disability rating for PTSD is 
denied.

Entitlement to an effective date earlier than January 10, 
1997 for the assignment of a 70 percent disability rating for 
PTSD is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


